Citation Nr: 0124752
Decision Date: 10/16/01	Archive Date: 12/03/01

DOCKET NO. 95-05 800A             DATE OCT 16, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to waiver of the recovery of overpayment of Department
of Veterans Affairs (VA) disability compensation in the amount
calculated as $1,695, to include whether the overpayment was
properly created.

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD 

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from July 1957 to April 1959.
This matter came before the Board of Veterans' Appeals (Board) on
appeal from a decision of the Committee on Waivers and Compromises
(the Committee) of the New Orleans, Louisiana VA Regional Office
(RO). The veteran appeared before a member of the Committee at a
hearing at the RO in March 1995. Due to the veteran's relocation,
the claims folder was transferred to the RO in Jackson,
Mississippi.

FINDINGS OF FACT

1. In July 1972, the veteran was awarded disability compensation at
the combined rate of 40 percent.

2. In January 1979, the veteran's award was adjusted to include
additional compensation for his spouse and dependents.

3. Prior to April 1991, and on several occasions thereafter, the
veteran was informed, in writing, that he was receiving additional
compensation benefits for his dependent spouse and children and
that he should promptly notify VA of any change in dependency
status to prevent an overpayment of benefits.

4. In March 1993, the veteran's spouse requested apportionment for
minor children of the veteran and submitted a copy of a divorce
decree showing that she and the veteran were divorced in April
1991.

5. In July 1993, the veteran's disability compensation benefits
were reduced effective May 1, 1991, based on his divorce. This
action created an overpayment of $1,695.

2 -

6. The veteran's failure to submit timely information regarding the
change in his number of dependents does not rise to the level of
fraud, misrepresentation, or bad faith.

7. Recovery of the overpayment would not be against the principles
of equity and good conscience.

CONCLUSIONS OF LAW

1. The overpayment of compensation benefits in the calculated
amount of $1,695 was properly created. 38 U.S.C.A. 5112 (West
1991); Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 5102-7
(West Supp. 2001); 38 C.F.R. 3.500(b)(2), 3.501(d)(2) (2001).

2. Recovery of an overpayment of additional VA compensation
benefits for a dependent spouse in the amount of $1,695 would not
be against equity and good conscience. 38 U.S.C.A. 5302 (West
1991); Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 5102-7
(West Supp. 2001); 38 C.F.R. 1.963(a), 1.965(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Facts

The veteran has been in receipt of VA disability compensation
benefits since 1972. In December 1978, he submitted a Declaration
of Marital and Dependent Status, on which he indicated that he was
married and had five children. In January 1979, the RO informed the
veteran by letter that his disability compensation award included
additional compensation for his spouse and children. The RO also
informed him that he must notify the VA immediately if there was
any change in the number or status of his dependents. In August
1983, the veteran submitted a subsequent Declaration of Marital and
Dependent Status, reporting 3 additional children. In a

3 -

September 1983 letter, the RO again advised the veteran that his
disability compensation award included additional compensation for
his spouse and children and he must notify the VA immediately if
there was any change in the number or status of his dependents to
prevent overpayment of benefits.

In July and November 1990, the veteran submitted school
certifications for two of his children. In award letters dated in
July 1990, June 1991, February 1992, and December 1992, the veteran
was advised of adjustments in his disability compensation and
reminded that as he received additional benefits for his spouse and
children, he must notify VA immediately of change in status of
dependents.

In March 1993, the veteran's spouse submitted a copy of a judgment
of divorce showing that she and the veteran were divorced in April
1991 and requested apportionment on behalf of the veteran's 2 minor
children. In a July 1993 letter, the RO advised the veteran that
his disability compensation benefits were being reduced effective
May 1, 1991 as a result of a change in his dependency and that such
action created an overpayment.

In a September 1993 letter, the veteran admitted that he was
divorced and stated that he advised the VA of his divorce in April
1991 and requested waiver of the overpayment due to financial
hardship.

The Committee, in a December 1993 decision, found that although the
veteran reported that he advised the VA of his April 1991 divorce
in April 1991, there was no record of such notification and pointed
out that the veteran continued to accept payments which included an
allowance for his spouse. Thus, the Committee denied his request
for waiver of the recovery of an overpayment on the basis that
financial hardship was not shown and that he was unjustly enriched.

In a March 1995 hearing before a member of the Committee, the
veteran testified that he sent a copy of his divorce judgment to
the New Orleans RO in late April 1991. He stated that he was in and
out of the hospital between 1991 and 1993 and did not receive some
of the award letters from VA. He testified that when VA

- 4 -

reduced his compensation, this resulted in financial hardship on
him and he had to borrow money from his children.

In an April 1995 financial status report, the veteran reported that
he received $1,294 in income, which included $731 from VA and $563
from Social Security. His expenses included $377 for rent/mortgage
payment, $300 for food, $150 for utilities and heat, $417 for car,
insurance, phone, cable, medicine, laundry, and furniture storage,
and $200 repayment to children. Thus, his monthly expenses exceeded
his monthly income by approximately $150. He also listed assets
totally approximately $2,500, which included $1,500 for a car and
$1,000 for a boat.

Evidence of record revealed that the veteran's income increased
during the course of this appeal. A June 1995 memo indicates that
the veteran's administrative tort claim was settled by VA Regional
Counsel in the amount of $55,000. In October 1997, the veteran's
reported income for apportionment purposes was $1,398 and an extra
$200 from VA was apportioned for children. In February 1998, the
apportionment was terminated, thus increasing the veteran's income
to $1,598. Additionally, in March 1999, the veteran was awarded
entitlement to individual unemployability retroactively to June
1997, again increasing his income to more than $2,000 per month.

II. Analysis

A. Creation of the debt

Under applicable statutory and regulatory criteria, the effective
date of a reduction or discontinuance of pension, compensation, or
dependency and indemnity compensation benefits for a payee or
dependent by reason of an erroneous award based solely on
administrative error or error in judgment shall be the date of the
last payment. 38 U.S.C.A. 5112(b)(10) (West 1991); 38 C.F.R.
3.500(b)(2) (2001). The effective date of a reduction of pension or
compensation by reason of marriage, annulment or divorce on or
after October 1, 1982, or death of a dependent of a payee shall be
the last day of the month in which such marriage, annulment,

- 5 -

divorce or death occurs. 38 U.S.C.A. 5112(b)(2) (West 1991); 38
C.F.R. 3.501(d)(2) (2001).

The veteran's status changed in April 1991, at which time he was
divorced. The effective date of a reduction or discontinuance of
compensation by reason of divorce shall be the last day of the
month in which such divorce occurs. 38 U.S.C.A. 5112(b)(2) (West
1991). There is no dispute in this case that he was divorced in
April 1991. Accordingly, the RO properly adjusted the veteran's
compensation award to reflect that he no longer had a dependent
spouse, effective May 1, 1991, the first day of the month following
the divorce.

Prior to May 1991, he was properly paid compensation benefits at
the rate specified for a veteran with a dependent spouse based on
the information he had provided to the RO as detailed above.
However, as reflected by evidence of record, it is clear that he
was paid benefits to which he had no legal entitlement following
his divorce in April 1991. Nevertheless, the veteran contends that
he advised the VA of the divorce in April 1991 via a letter or a
phone call, and that he is not at fault in the creation of the
overpayment because he fulfilled his responsibility of
notification. Accordingly, he believes that the VA was at fault
with respect to creation of the overpayment.

Notwithstanding his contentions, the veteran continued to receive
benefits in an amount that included compensation for a dependent
spouse. The fact that he continued to receive this compensation
each month does not in any way support his claim that the
overpayment was created by error of the VA. These arguments only
reflect that he was possibly unaware of the monthly benefit amount,
especially with consideration of the fact that cost of living
increases would add an increased amount to his award each year.
Hence, while these arguments are plausible standing alone, these
circumstances did not abrogate the reporting requirements for
dependents which is at the crux of the issue in this case. On this
point, contrary to his assertions, there is simply no evidence of
file that the veteran ever informed the RO of his change of marital
status at the time of his divorce. Moreover, as the veteran had
been receiving disability compensation since 1972, was awarded
additional compensation in 1979 for his spouse and children, added
children to his

- 6 -

award in 1983, and had been informed on several occasions through
the years that his compensation award included such additional
benefits for his spouse and children. The bottom line here is that
he had an obligation to notify the RO of his marital status change
in a timely manner, and it is not shown that he actually did so
until his wife submitted a claim for apportionment 2 years later in
1993. That he knew of these reporting requirements is not in
dispute based on the record.

In view of the foregoing, the Board finds that, as there is no
dispute as to the amount of the additional benefits paid on behalf
of a dependent spouse or the effective date of the event
terminating entitlement to such benefits, and inasmuch as the
effective date of termination was in accordance with statutory and
regulatory requirements, the overpayment was properly created.

For the reasons discussed above, the Board finds that the evidence
in this case is not so evenly balanced so as to allow application
of the benefit of the doubt rule. Accordingly, the Board concludes
that the overpayment of disability compensation benefits in the
calculated amount of $1,695 was properly created.

B. Waiver of the debt

The Board notes that the Committee considered the facts in this
case, and concluded that the veteran had not demonstrated fraud,
willful misrepresentation, or bad faith in the creation of the
overpayment now at issue. Notwithstanding this, however, the Board
must render an independent determination in this regard. See
Ridings v. Brown, 6 Vet. App. 544, 546 (1994). As there appears to
be no indication of intent to deceive or to seek unfair advantage
by the veteran, no legal bar to the benefit now sought is present.
See 38 C.F.R. 1.963(a).

The sole question remaining is whether it would be against equity
and good conscience for VA to require repayment of the instant
indebtedness. The veteran requested waiver of the debt as recovery
would cause undue financial hardship. The Committee denied waiver
on the basis that recovery would not be against the principles of
equity and good conscience. The Board agrees.

7 -


In applying the equity and good conscience standard to a case, the
factors to be considered by the adjudicator are: (1) whether
actions of the debtor contributed to the creation of the debt, (2)
whether collection would deprive the debtor or the debtor's family
of basic necessities, (3) whether recovery of the debt would
nullify the objective for which benefits were intended, (4) whether
failure to make restitution would result in unfair gain to the
debtor, and (5) whether the debtor has changed position to his
detriment due to his reliance upon receipt of VA benefits.
Additionally, the adjudicator must conduct a "balancing of the
faults," weighing the fault of the debtor against any fault
attributable to the VA. 38 C.F.R 1.965(a) (2001).

The indebtedness at issue resulted from the veteran's failure to
notify VA of his divorce. As set forth above, the Board finds that
the veteran bears responsibility for the creation of the debt. The
record in this case reflects that the veteran was aware of the
income/dependency reporting requirements applicable to his award of
benefits, and has been so for many years. Thus, the veteran's
failure to notify VA promptly of the change in his
marital/dependency status as a result of his divorce in April 1991
violated the reporting requirements of 38 C.F.R. 3.660 (2001).
Under the circumstances, the Board concludes that the veteran was
at fault in the creation of the indebtedness. Conversely, the
record indicates that the RO acted promptly to remove the veteran's
wife as a dependent upon being informed of the veteran's divorce.
Thus, VA was without fault in the debt's creation.

With respect to whether recover of the overpayment would result in
undue hardship to the veteran, the Board notes that the veteran's
April 1995 Financial Status Report reflected that his expenses
exceeded his income by approximately $150. However, upon review of
such, it was noted that the veteran reported an expense of $300 per
month for food for himself and a contractual obligation of $200 to
repay money borrowed from his children. The Board finds that the
amount of money for food for one person seems excessive and that he
is expected to accord his debt to the government the same
consideration as he accords his debts to other creditors, i.e. the
$200 repayment to his adult children. Furthermore, evidence of
record since the 1995 financial status report was received more
than 6 years ago reveals that the veteran's income has increased
due to a VA tort award and a retroactive award of

- 8 -                                                   

total disability based on individual unemployability. Moreover, it
was not alleged or shown by this financial report that the actual
repayment of this debt would deprive the veteran of the basic
necessities of life (food, clothing, or shelter.) Thus, based on
the evidence of record, the Board finds that collection of this
debt would not deprive the veteran of the basic necessities.

The Board further finds that failure to make restitution of the
overpayment totaling $1,695 would result in unfair gain to the
veteran. In effect, a waiver of this overpayment would allow the
veteran to realize a gain (receipt of additional compensation
benefits for which he was not entitled) based on his failure to
notify VA of his marital/dependency status change in April 1991.
Under such circumstances, the element of equity and good conscience
pertaining to undue financial hardship is not considered to be of
such significance as to outweigh the other critical elements cited
herein (i.e., the veteran's fault in creation of debt and unjust
enrichment to him if debt was waived) which favor the Government's
right to collect the overpayment. The Board does not find
applicable to the facts in this case the other elements of the
standard of equity and good conscience discussed above.
Specifically, there is absolutely no evidence of fault on the part
of VA, or any evidence that collection of the debt, either in whole
or in part, would defeat the purposes for which benefits were
intended, or evidence that the veteran changed his position to his
detriment by reliance on VA benefits by giving up some other
valuable right or legal obligation.

As the Board concludes that the veteran was at fault in the
creation of the indebtedness in this case and that there is no
evidence of record that the collection of the indebtedness would
deprive the debtor of the basic necessities of the life, the Board
finds that recovery of the overpayment of $1695 would not be
against the principles of equity and good conscience. Accordingly,
waiver of recovery of the overpayment is denied.

With respect to the above, the Board finds that notwithstanding the
recent amendments to title 38 of the U.S. Code enacted by the
Veterans Claims Assistance Act of 2000 (VCAA), no undue prejudice
to the veteran is evident by a disposition by the Board herein, as
the amended "duty to notify" and "duty to assist" provisions

9 -

of the VCAA specifically provide that VA is not required to provide
assistance to a claimant if there is no reasonable possibility that
such assistance will aid in substantiating the claim. See Veterans
Claims Assistance Act of 2000, as amended at 38 U.S.C. 5103 and
5103A (West Supp. 2001). Regarding the "duty to notify," the Board
finds that the RO's waiver decisions and statement of the case
furnished to the veteran and his representative in connection with
this claim provided more than sufficient notice of the kind of
information he would need to substantiate his claim. Furthermore,
with respect to the duty to assist, as it is not claimed by the
veteran or shown by the record on appeal that there exists any
additional evidence or other information that would be necessary to
substantiate his waiver claim, the Board concludes that there is no
reasonable possibility that further assistance or development will
result in a grant of the benefits sought. Cf. Weaver v. Principi,
14 Vet. App. 301 (2001).

ORDER

An overpayment of disability compensation benefits in the original
amount of $1,695 was properly created, and the appeal is denied.
Waiver of recovery of an overpayment of disability compensation
benefits in the amount of $1,695 is denied.

M. S. SIEGEL 
Acting Member, Board of Veterans' Appeals

- 10-



